Citation Nr: 1047207	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a psychiatric disorder 
to include depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1981 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran failed to appear at a hearing before 
the Board.  Without good cause shown for the failure to appear, 
the request for the hearing is deemed withdrawn. 38 C.F.R. § 
20.704(d).

The claim of service connection for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

A right ankle disability has not been shown since service or 
currently.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38  U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010)

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

On the claim of service connection for a right ankle disability, 
the RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004, March 2005, and May 2007.  The 
notice included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice about the effective date of a 
claim and for the degree of disability assignable came after the 
initial adjudication, and the claim was not thereafter 
adjudicated, the notice was deficient, but as the claim of 
service connection for a right ankle disability is denied, no 
effective date or disability rating can be assigned as a matter 
of law and the Veteran has not been prejudiced by the limited 
timing error.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and statements from the Veteran and his 
brother.  

While the RO did not conduct a medical inquiry in the form of a 
VA examination no such examination is warranted as there is no 
evidence of a current diagnosis or of recurrent symptoms.  Under 
these circumstances, a medical examination with medical opinion 
is not required under 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).




As the Veteran served during peacetime, the combat provisions of 
38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

On entrance to service, the Veteran stated he was in good health 
and did not disclose any current or prior health problems.  The 
physical examination of the legs and feet were normal.  The 
service treatment records contain no complaint, finding, history, 
treatment, or diagnosis of a right ankle abnormality.  

On separation examination, the lower extremities were evaluated 
as normal and that the Veteran denied any medical problems.

After service, in September 1994, in a history and physical, the 
Veteran gave a negative medical history insofar as it related to 
the musculoskeletal system.

In September 2002 in a history and physical by VA, the Veteran 
had no complaints about his musculoskeletal system.  

In October 2002, the Veteran underwent an extensive psychiatric 
evaluation which included past and current medical history.   
Although the Veteran reported other medical conditions, he did 
not make any complaint about a right ankle disability. 

In September 2004, the Veteran denied any musculoskeletal pain, 
except in the left upper extremity.  All extremities had full 
range of motion, and there was no joint swelling, tenderness, or 
warmth.  The neurological examination was also normal.  

In December 2004, after the Veteran was released from an in-
patient hospitalization, the discharge summary noted there were 
no problems regarding the lower extremities.

The Veteran has also submitted several statements regarding his 
claim for service connection for depression or bipolar disorder, 
but has never submitted any statement setting forth what is wrong 
with his right ankle and how it has affected him.  The Veteran's 
brother has also provided a statement, discussing the Veteran's 
mental health, but does not refer to the right ankle.  







Analysis

On the claim of service connection for a right ankle disability, 
the record, both in service and after service, contains no 
evidence of right ankle disability by complaint, finding, 
history, treatment, or diagnosis.  The Veteran has not offered 
any evidence in support of the claim, including whether he 
currently has a right ankle disability. 

To the extent that the Veteran, by simply filing claim, implies a 
disability, without a sufficient factual showing that there is a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not establish that the Veteran has a current 
diagnosis of a right ankle disability, as there is no competent 
evidence of persistent or recurrent symptoms of a right ankle 
disability and in the absence of competent evidence suggesting an 
association between a current right ankle disability and an 
injury or disease in service, but is too equivocal or lacking in 
specificity to support a decision on the merits, VA is not 
required to further develop the claim by affording the Veteran a 
VA examination or by obtaining a VA medical opinion under the 
duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of his claims, including the requirement of evidence of 
a current disability.  38 U.S.C.A. § 5107(a);  Fagan v. Shinseki, 
573 F.3d. 182, 1287 (2009). 

In the absence of competent evidence of a current disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

.




ORDER

Service connection for a right ankle disability is denied.


REMAND

On the claim of service connection for a psychiatric disorder, 
the service treatment records do not contain a complaint, 
finding, treatment, or diagnosis of a psychiatric disorder 
although there is a notation in March 1982 that an appointment 
was made for the Veteran to see a mental health assistant.  
Records of the appointment are not in the Veteran's file.  Also, 
the Veteran stated he sought help for depression twice while 
stationed in Germany.  The Veteran's service personnel records 
have not yet been obtained.

Furthermore, the Veteran states that he received treatment from 
VA in Vancouver in 1990.

VA will make as many requests as are necessary to obtain relevant 
VA records and records from a Federal department or agency unless 
VA concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

In this case, the Veteran has provided enough information to 
warrant a second request for relevant Federal records under the 
duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records to include any disciplinary action 
under Article 15 of the Uniform Code of 
Military Justice for the period of active 
duty from August 1981 to August 1985.  




If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  Obtain the in-patient records from the 
225th Station Hospital and the 2/28th 
Battalion Aid Station, covering the period 
from March 1982 to March 1984, while the 
Veteran was stationed in Germany.  If the 
records do not exist or that further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3.  Obtain the records from the VA Medical 
Center in Vancouver, Washington.  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

4.  Obtain records from the VA Medical 
Center in Palo Alto, California since 
November 2004.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).









5.  After the records development has been 
completed, afford the Veteran a VA 
examination by a psychiatrist to determine 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that any current psychiatric 
disorder, depression or bipolar disorder, 
is related to the Veteran's service.

In formulating an opinion, the VA examiner 
is asked to consider these significant 
facts:

There was no compliant, finding, or 
history of symptoms of or diagnosis of a 
psychiatric disorder on separation 
examination.  After service, VA records 
show that in September 1994 the Veteran 
was hospitalized for substance abuse.  
After a psychiatric evaluation, the 
diagnoses included dysthymic disorder. 

If however after a review of the record, 
an opinion on an association between any 
current psychiatric disorder and service 
is not possible without resort to 
speculation, the examiner is asked to 
clarify whether such an association cannot 
be determined because there are multiple 
potential causes, when one cause, namely, 
the Veteran's in-service experience, is 
not more likely than any other to cause 
the Veteran's current psychiatric disorder 
and that an opinion is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.



The claims file should be made available 
to the examiner for review.  

6.  After the development requested has 
been completed, adjudicate the claim of 
service connection for a psychiatric 
disorder.  If the benefit sought remains 
denied, furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


